Mason, J.,
delivered the opinion of this court.
The supplemental bill having been received, without objection on the part of the defendants, we.must treat it as properly a part of the case. It having reaverred the substantial allegations of the original bill, as to the Conduct of the husband, which constituted the ground of the plaintiff’s application for her divorce, we must treat the facts deposed to' by the several witnesses, as supportive of the plaintiff’s case, although most of those facts occurred subsequent to the filing of the original bill, but prior to the filing of the supplemental bill. The testimony, we think, under those circumstances' fully sustains the plaintiff’s case, and entitles her to her divorce, a mensa et thoro. So’ much therefore of the decree as grants the divorce is affirmed.-
The defendant,-Mary Ann Feigley, having answered the supplemental bill, so far as the same relates to the conveyance under which she claims, without objection, must be regarded as- having submitted her rights under that deed for adjudication under the present proceedings. The supplemental bill, among other things, seeks to vacate the deed from Isaac Feigley to his sister Mary Ann, upon the ground of its having been made fraudulently, to defeat the marital rights of the complainant.
*561The first objection taken by the defendant to this bill is, that there does not subsist such a relation between a husband and wife, as would entitle the latter to assail her husband’s conveyances upon the ground of fraud, as might be done in the case of an ordinary creditor at common law, or under the statute of Elizabeth, who finds himself hindered, delayed or defrauded by means of such a conveyance. In other words, does the wife stand in relation to her husband in reference to her claim upon him for a support, or for alimony, in the same attitude that a creditor stands towards his debtor ? We think, to a certain extent, she does. The language of the statute of Elizabeth is surely broad enough to embrace such a case. It provides, “that all and every grant, See., for the intent or purpose to delay, hinder and defraud creditors, and others, of their just and lawful actions, &c., shall be void,” &c. The statute seems to design to embrace others than those who are strictly and technically creditors: and if under such a comprehensive clause, as “creditors and others,” a wife, who has been made the victim of her husband’s fraud, is not to be included, we are at a loss to ascertain to whom else it was designed to relate.
We do not wish to be understood as carrying this doctrine to an extent which would impose any restraint upon the husband in the free and unlimited exercise of his light to alienate his property at will, even though in the exercise of this right he strips himself of all means of supporting or maintaining his wife, provided he does so bona fide, and with no design of defrauding her of her just claims upon him and his estate. The fraudulent intent in all such cases being the true test of the validity of the transaction. Ricketts vs. Ricketts, 4 Gill, 105.
There is this difference between the claim of the wife upon her husband’s estate, and that of a creditor upon the estate of his debtor: in the latter case a debtor cannot, even by a bona fide gift of the whole, or a part of his property, to a third party, impede his creditor in the collection of his debt. Under such circumstances, such a transfer would be voluntary, and as against a bona fide creditor, void in point of law. Not so *562as respects the gifts or voluntary transfers by a husband of his property in relation to the rights of his wife. If not made with the actual intent of defeating the’rights of his wife,, they will be sustained,, although they leave her without the means of a subsistence.
The next inquiry then is, was the deed from Isaac to his-sister, Mary Ann Feigley, of the 28th of October 1847, void upon the principles announced above? Was it a bona fide transaction, or was it the result of a deliberate purpose to defraud the wife of her claim to alimony?
From the nature of such an"issue as is thus presented, we could hardly expect that any direct testimony could be brought to bear upon it. Resting, as the transaction, did, between a brother and sister, dependent in no way upon the participation or concurrence of others, secret, locked up in the bosoms of the two actors themselves, we must look for the motives and designs of the parties,, in the surrounding circumstances attending the transaction, and must call to-our aid every fact, however remote and trivial it may be, which can throw light upon the subject..
In reference to the defendant, Isaac Feigley, the court have no- doubt that the deed in question was executed in fraud of the rights of his wife. The original bill for the- divorce carried to him notice of the complainant’s purpose to subject his estate,, if possible, to liability for alimony. It contained a prayer for an injunction to restrain him from alienating it. He was also, no doubt, impressed with a conviction that his conduct to his wife had been such as- to constitute just grounds for supposing that this application would be viewed with favor by the court. Regarding these facts in connection with the circumstance that the grantee was his sister, and that the consideration upon which the deed rested ($200,) was wholly inadequate to the value of the property, which, incumbered with his mother’s life estate, was estimated as worth seven or eight hundred dollars; -and of the correctness of this estimate the court have no doubt, from the facts of the case, independent of the direct evidence of the witnesses upon the point.
*563The proof against the defendant, Mary Ann Feigley, stands upon other grounds. There is no direct evidence in the record as to the fraudulent participation of this defendant in this transaction, other than the mere inadequacy of consideration contained in the deed. It is not such a glaring inadequacy as, of itself, to stamp the transaction with fraud, by shocking the common sense of honesty, and thereby to render the deed void.
But, at this stage of the case, we are met by the doctrine often announced' in this court, that an answer of the defendant, responsive to the bill, denying the allegations therein made in regard to his motives and intentions, is conclusive upon that question, unless overcome by the testimony of two witnesses, or of one, with corroborating circumstances.
In the case now before us, whatever may be our views upon the general merits of the case, we are obliged, in the formation of our judicial opinion, to be controlled by the principle announced above. Both of the defendants in this case flatly deny the allegations of the bill in regard to their fraudulent intention, and as that denial has not been contradicted by the testimony of any witness, it must be taken as conclusive upon the question.
The defendant, Isaac, being left entirely without property, no decree for alimony can be passed against him, alimony being an allowance out of the husband’s estate, for the support of the wife. Where there is no estate, there can, therefore, be no alimony.
The doctrine of lis pendens has no application whatever to this case. As well might a pending action at lawq to recover an ordinary debt, be a lis pendens as to the property of a debtor, as a proceeding like the present, the purpose of each being to subject the property of the debtor to the payment of debts. Lis pendens is a proceeding directly relating to the thing or property in question.
The decree is affirmed in part, and reversed in part.

Decree affirmed in part,


and reversed in part.